Citation Nr: 1310630	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bilateral ankle sprains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1996 to August 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development of this claim is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran filed this claim in September 2010.  He had a VA compensation examination in October 2010.  The RO denied his claim in December 2010.  In response he filed a timely Notice of Disagreement (NOD) in January 2011, which included a request for a hearing with a Decision Review Officer (DRO).  The hearing was scheduled for January 17, 2012.  Ultimately, though, and apparently in lieu of testifying at that DRO hearing, the Veteran submitted some private physician treatment records in January 2012 from Orthopaedic Associates of St. Augustine, PA.  In these treatment records, which are dated in September 2010, Dr. K. H. diagnosed him with "left greater than right ankle instability with possible left Achilles tendinitis."

On the basis of this additional evidence, the RO scheduled the Veteran for a VA compensation examination in February 2012.  At the conclusion of that examination, the VA examiner diagnosed him with bilateral "synovitis of the antrerior (sic) talofibular joint," yet opined there was "no objective evidence of abnormality of the bilateral ankle."  Apparently because of the latter statement, the RO concluded "there is not a current clinical diagnosis that is related to [the Veteran's] military service" and resultantly affirmed its earlier denial of the claim in an April 2012 Statement of the Case (SOC).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought, however, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The term "application" is used interchangeably with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

That said, the Court also has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary [of VA] who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  Here, though, 

this particular Veteran is represented by a Veteran's Service Organization (VSO) - namely, the Veterans of Foreign Wars of the United States (VFW), including at all times since filing his September 2010 claim.  So he was not a pro se Veteran, rather, has and has had the benefit of this representation.  See VA Form 21-22, dated in August 2010, officially designating the VFW as his representative before VA.  And while the Court has recognized differences in some contexts in the treatment of cases by VA and the Court when the claimant is represented by counsel (i.e., an attorney) versus a VSO, there has not been any such distinction when a claimant is proceeding with a claim pro se versus being represented by a VSO.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  See also Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).

The most fundamental requirement of a claim of entitlement to service connection for a claimed disability is first establishing the Veteran has the claimed disability; else, there necessarily is no valid claim because there is no present disability to relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

In Brammer and its progeny, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997), the Court held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  But the Court since has clarified in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Moreover, the Court has held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, posttraumatic stress disorder (PTSD), even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.


In deciding claims, the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  And as already alluded to, VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of an NOD that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof.  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

In his May 2012 Substantive Appeal to the Board (on VA Form 9), the Veteran indicated he did not believe the VA had provided him an adequate VA examination (referring to the February 2012 VA examination of his ankles), and that he did not agree that the VA had reviewed all of the medical evidence that he had submitted.  When an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as here, this seemingly is called into question, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


Still, though, here, the February 2012 VA examiner seems to concede or accept there is some present disability (bilateral synovitis of the anterior talofibular joint), even if not involving the ankles specifically ("no objective evidence of abnormality of the bilateral ankle").  So there needs to be comment on the likelihood this disability that was shown (bilateral synovitis of the anterior talofibular joint) 
is related or attributable to the Veteran's military service or dates back to his service inasmuch as, according to the holdings in Clemons, etc., the mere fact that there was no confirmation of disability specifically referable to his ankles is not tantamount to concluding he necessarily does not have currently ratable disability.  Additionally, given the September 2010 records from Orthopaedic Associates of St. Augustine, PA, there also is suggestion of bilateral ankle disability, in particular, since the filing of this claim that same month.  Therefore, according to the holding in McClain, VA also has to acknowledge the Veteran has satisfied the fundamental requirement of establishing he has bilateral ankle disability, even if this disability has resolved during the pendency of this claim such that it is no longer evident.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Schedule another VA compensation examination for a supplemental medical opinion identifying all current bilateral ankle and/or foot disability since the filing of this claim in September 2010, even if now resolved, and for comment on the etiology this current disability, regardless of whether affecting the ankles and/or feet, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) this present disability is related or attributable to the Veteran's military service or dates back to his service, particularly to any injury such as ankle sprains he may have sustained while in service.  

He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim on the existing evidence of record.  38 C.F.R. § 3.655.  The examination should include all necessary diagnostic testing or evaluation and must include consideration of the results of the testing that has been done to date, including in September 2010 at Orthopaedic Associates of St. Augustine, PA.  It therefore is imperative that the designated VA examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


